             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                      1:20-cv-00250-MR-WCM

JAMIE ALLEN, MELANIE DYER, NATHAN )
DAVENPORT, KATRINA LEDFORD,                    )
AMANDA TIMPSON, SAMANTHA TORRES, )
JESSICA FARQUHAR, JEREMY SILVERS, )
LIBBY HELMS, TESSA DORSEY, STEPHEN )
DOWNEY, SHERRY GARLAND, REGINA                 )
MANEY, TIENDA ROSE PHILLIPS,                   )
STEPHEN ASHE, SARAH CRAPSE,                    )
KELLEY WALKER, SHEENA DOCKERY,                 )         ORDER
CAINE BURNETTE, DESIREE REILLY,                )
SHALEES GREENLEE, DESEAN AMIR                  )
PATTERSON, MARTHA KILLIAN,                     )
DESMOND CHAMPAGNE, HANNAH ALLEN, )
PATRICIA SIMONDS, P. A., by and through )
the guardian ad litem, Joy McIver, G.A., by    )
and through the guardian ad litem, Joy McIver, )
J.A., by and through the guardian ad litem,    )
Joy McIver, M.D., by and through the guardian )
ad litem, Joy McIver, C.D., by and through the )
guardian ad litem, Joy McIver, K.D., by and    )
through the guardian ad litem, Joy McIver,     )
C.A., by and through the guardian ad litem,    )
Joy McIver, L.T., by and through the guardian )
ad litem, Joy McIver, A.D., by and through the )
guardian ad litem, Joy McIver, M.C., by and    )
through the guardian ad litem, Joy McIver,     )
A.C., by and through the guardian ad litem,    )
Joy McIver, J.S., by and through the guardian )
ad litem, Joy McIver, S.W., by and through the )
guardian ad litem, Joy McIver, V.W., by and    )
through the guardian ad litem, Joy McIver,     )
J.D., by and through the guardian ad litem,    )
Joy McIver, A.R., by and through the guardian )
ad litem, Joy McIver, J.B., by and through the )
guardian ad litem, Joy McIver, D.S., by and    )
through the guardian ad litem, Joy McIver,     )



     Case 1:20-cv-00250-MR-WCM Document 10 Filed 10/09/20 Page 1 of 4
A.H., by and through the guardian ad litem,      )
Joy McIver, J.H., by and through the guardian    )
ad litem, Joy McIver, C.L., by and through the   )
guardian ad litem, Joy McIver, K.L., by and      )
through the guardian ad litem, Joy McIver,       )
L.R., by and through the guardian ad litem,      )
Joy McIver, Z.A., by and through the guardian    )
ad litem, Joy McIver, E.M., by and through the   )
guardian ad litem, Joy McIver, P.M., by and      )
through the guardian ad litem, Joy McIver,       )
Z.B., by and through the guardian ad litem,      )
Joy McIver, A.B., by and through the             )
guardian ad litem, Joy McIver, T.P., by and      )
through the guardian ad litem, Joy McIver,       )
Da.P., by and through the guardian ad litem,     )
Joy McIver, De.P., by and through the            )
guardian ad litem, Joy McIver, B.S., by and      )
through the guardian ad litem, Joy McIver,       )
Dam.W., by and through the guardian ad           )
litem, Joy McIver, Dar.W., by and through the    )
guardian ad litem, Joy McIver, ERNIE             )
CARTER, CHEYENNE SPICOLA, J.G., by               )
and through the guardian ad litem, Joy           )
McIver, T.G., by and through the guardian        )
ad litem, Joy McIver, K.C., by and through the   )
guardian ad litem, Joy McIver, M.C., by and      )
through the guardian ad litem, Joy McIver,       )
                                                 )
           Plaintiffs,                           )
                                                 )
     v.                                          )
                                                 )
CHEROKEE COUNTY, NC                              )
SCOTT LINDSAY, in his official capacity as       )
DSS Attorney for Cherokee County,                )
SCOTT LINDSAY, in his individual capacity,       )
CINDY PALMER, in her official capacity           )
as Director of DSS in Cherokee County,           )
CINDY PALMER, in her individual capacity,        )
DONNA CRAWFORD, in her official capacity         )
As Director of DSS for Cherokee County,          )

                                     2

     Case 1:20-cv-00250-MR-WCM Document 10 Filed 10/09/20 Page 2 of 4
LISA DAVIS, in her official capacity of          )
Director of Cherokee County Department           )
of Social Services,                              )
                                                 )
                 Defendants.                     )
______________________________________           )


      This matter is before the Court on the Motion to Dismiss filed by

Defendants Cherokee County, Scott Lindsay in his official and individual

capacity, Cindy Palmer in her official and individual capacity, Donna Crawford

in her official capacity, and Lisa Davis in her official capacity (the “Motion to

Dismiss,” Doc. 2) and the Motion to Sever for Improper Joinder Pursuant to

Rules 20 and 21 filed by Defendants Cherokee County, Scott Lindsay in his

official and individual capacity, Cindy Palmer in her official and individual

capacity, Donna Crawford in her official capacity, and Lisa Davis in her official

capacity (the “Motion to Sever,” Doc. 5).

      The Motion to Dismiss, which seeks dismissal of certain claims pursuant

to Federal Rule of Civil Procedure 12(b)(6), was filed on September 18, 2020.

Doc. 2. The Motion to Sever was filed that same day. Doc. 5. The Movants

ask that the “Court address the Defendants’ motion to dismiss prior to ruling

on this motion to sever….” Doc. 6, p. 2.

      On October 2, 2020, Plaintiffs filed a Second Amended Complaint with

the consent of Defendants pursuant to FRCP 15(a)(2). Doc. 9.

      “It is well-settled that a timely filed amended pleading supersedes the

                                        3

     Case 1:20-cv-00250-MR-WCM Document 10 Filed 10/09/20 Page 3 of 4
original pleading, and that motions directed at superseded pleadings are to be

denied as moot.” State Farm Fire and Cas. Co. v. Kudasz, 3:10-cv-545-RJC-

DCK, 2011 WL 1830399, at * 1 (W.D.N.C. May 12, 2011) (citing Young v. City

of Mount Ranier, 238 F.3d 567, 573 (4th Cir. 2001) (amended pleading renders

original pleading of no effect); Colin v. Marconi Commerce Sys. Employees’

Retirement Plan, 335 F.Supp.2d 590, 614 (M.D.N.C. 2004) (defendants’ earlier

motion for summary judgment as to one count of first amended complaint

rendered moot by filing of plaintiff’s second amended complaint); Turner v.

Kight, 192 F.Supp.2d 391, 397 (D.Md. 2002) (denying as moot motion to

dismiss original complaint on grounds that amended complaint superseded

original complaint).

      IT IS THEREFORE ORDERED that:

   1. The Motion to Dismiss (Doc. 2) is DENIED AS MOOT.

   2. The Motion to Sever for Improper Joinder Pursuant to Rules 20 and 21

      (Doc. 5) is DENIED AS MOOT.


                                 Signed: October 8, 2020




                                       4

     Case 1:20-cv-00250-MR-WCM Document 10 Filed 10/09/20 Page 4 of 4
